          Case 1:20-cr-00657-MKV Document 35 Filed 04/15/21 Page 1 of 2

                                                                           USDC SDNY
                                                                           DOCUMENT
                                                                           ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                           DOC #:
SOUTHERN DISTRICT OF NEW YORK
                                                                           DATE FILED: 
 UNITED STATES,

                            Plaintiff,
                                                                    20-cr-657-MKV
                       -against-
                                                                        ORDER
 OCHIABUTOR SORENSON ORUCHE,

                            Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       The Court held a change-of-plea hearing by videoconference on April 15, 2021. Counsel

for all parties were in attendance.

       Prior to the hearing, the Court received from Defendant a written Waiver of Right To Be

Present at Criminal Proceeding and a Waiver of Indictment, each of which the Court accepted. At

the outset of the hearing, Defendant confirmed his waiver of right to be physically present and

consent to proceed by videoconference. Defendant then entered a plea of guilty to the lesser-

included offense charged in Count One of the Information—participating in a conspiracy to

distribute and possess with intent to distribute 100 grams and more of mixtures and substances

containing a detectable amount of heroin, in violation of Title 21 United States Code, Sections 846

and 841(b)(1)(B). The Court accepted Defendant’s guilty plea.

       In accordance with matters discussed on the record at the hearing, IT IS HEREBY

ORDERED that:

   x   Sentencing in this matter is scheduled for August 24, 2021, at 11:00 AM.

   x   The Government shall provide a statement of facts to the Probation Office on or before
       April 30, 2021.

   x   Defense counsel shall contact the Probation Office and ensure that an interview is
       scheduled on or before April 30, 2021. Defense counsel shall be present with Defendant

                                                1
         Case 1:20-cr-00657-MKV Document 35 Filed 04/15/21 Page 2 of 2




       for all interviews with Probation in connection with the preparation of the pre-sentence
       report.

   x   The parties are directed to give timely comments or objections to the Probation Office.
       Courtesy copies must be provided for Chambers via e-mail.

   x   Defendant’s sentencing submissions shall be filed on or before August 10, 2021.

   x   The Government’s sentencing submissions shall be filed on or before August 17, 2021.


SO ORDERED.

                                                  __________________________________
                                                  __ ______
                                                         ____________
                                                                    __________
                                                                    __       ______
                                                                                ___________
                                                                                __      __
                                                                                        __
Date: April 15, 2021                              MARY  YK  AY VYSKOCIL
                                                          KAY   VYS
                                                                  YSKOCI
                                                                  YS       CIIL
      New York, NY                                Unitedd States
                                                          States District
                                                                 Diisttrict Judge




                                              2
